JUDGE CAPRONI

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
eee x

 

UNITED STATES OF AMERICA : SEALED INDICTMENT
mm OV, : 20 Cr.

ANTHONY LALLAVE,
a/k/a “Tone,”

MICHAEL LILLO,
a/k/a “Snow,” and

DEWESE HUGHES,
a/k/a “Special,”

 

Defendants.
- eee Lae X
COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

L. From at least in or about September 2018, up to and
including at least in or about October 2020, in the Southern
District of New York and elsewhere, ANTHONY LALLAVE, a/k/a
“Tone,” MICHAFL LILLO, a/k/a “Snow,” and DEWESE HUGHES, a/k/a
“Special,” the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

2. It was a part and an object of the conspiracy that
ANTHONY LALLAVE, a/k/a “Tone,” MICHARL LILLO, a/k/a “Snow,” and

DEWESE HUGHES, a/k/a “Special,” the defendants, and others known
and unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 841 (a) (1).

3. The controlled substance that ANTHONY LALLAVE, a/k/a
“Tone,” MICHAEL LILLO, a/k/a “Snow,” and DEWESE HUGHES, a/k/a
“Special,” the defendants, conspired to distribute and possess
with intent to distribute was 280 grams and more of mixtures and
substances containing a detectable amount of cocaine base, in
violation of Title 21, United States Code, Section 841{b) (1) (A).

(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4. As a result of committing the offense alleged in Count
One of this Indictment, ANTHONY LALLAVE, a/k/a “Tone,” MICHAEL
LILLO, a/k/a “Snow,” and DEWESE HUGHES, a/k/a “Special,” the
defendants, shall forfeit to the United States, pursuant to
Title 21, United States Code, Section 853, any and all property
constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of said offense and any and all
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, said offense,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the

commission of said offense.
Substitute Assets Provision

 

5. Lf any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

a.

cannot be located upon the exercise of due
diligence;

has been transferred or sold to, or deposited
with, a third person;

has been placed beyond the jurisdiction of the
Court;

has been substantially diminished in value; or

has been commingled with other property which
cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

other property of the defendants up to the value of the above

forfeitable property.

(Title 21, United States Code, Section 853.)

   

Lyne,

a

  
 

    

 

FOR PERBON

 

AUDREY STRAUSS —
Acting United States Attorney
Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ©
Vv.

ANTHONY LALLAVE, a/k/a “Tone,”
MICHAEL LILLO, a/k/a “Snow,” and
DEWESE HUGHES, a/k/a “Special,”

Defendants.

 

SEALED INDICTMENT

20 Cr.

(21 U.S.C. § 846.)

AUDREY STRAUSS
Acting United States Attorney

YW Foreperson

 
    

 
